DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 31, 2021 has been entered.
 				Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carey (5009133).

“one or more washers 42” therein (Column 5, Lines 25-26), and because the cover “may be stretched to slide over the outer circumference of socket wrench 12” (Column 5, Lines 15-16). Thus if only one washer (42) is used, the cover as seen in Figure 2, will have to be placed at a higher position on socket body (12) thereby providing an axial retraction relative to the socket body (12) while still being ahead of socket (32) and when two washers (42) are used, the cover will have to be placed at a lower position on socket body (12) thereby providing an axial extension relative to the socket body (12), while still being ahead of socket (32), otherwise the device would not work as intended (i.e. forming bearing on the lower end of 44, Column 5, Lines 25-40). 

In reference to claim 2, Carey discloses that the cover (10/34) is supported on the socket body for axial rotation relative to the socket body because as a user stretches the cover to slide over the outer circumference of the socket, it can be rotated thereon, and whereby the cover is engagable by a holder (formed as a user’s hand holding 

In reference to claim 3, Carey discloses that in relation to seats, opposing heads, and intermediate flanges of lug nuts, the socket is configured to receive lug nuts by heads thereof up to flanges thereof, and defines a lug nut seat space (formed as the space provided by washers 42) ahead of the socket capable of accommodating seats thereof (Figure 2), and in relation to the lug nut seat space, the cover is supported on the socket body for the axial extension relative to the socket body to cover both the socket and the lug nut seat space (i.e. by using more than one washer 42, Column 5, Lines 18-40), and the axial retraction relative to the socket body to cover the socket and at least partially uncover the lug nut seat space (i.e. by using only one washer 42, Column 5, Lines 18-40, Figure 2). 

In reference to claim 4, Carey discloses that in relation to seats, opposing heads, and intermediate flanges of lug nuts, the socket is configured to receive lug nuts by heads thereof up to flanges thereof, and defines a lug nut seat space (formed as the space provided by washers 42) ahead of the socket (Figure 2) capable of accommodating seats thereof, and in relation to the defined lug nut seat, the cover is supported on the socket body for the axial extension (i.e. by using more than one washer 42, Column 5, Lines 18-40) and the axial retraction (i.e. by using only one washer 42, Column 5, Lines 

In reference to claim 5, Carey discloses that the cover is biased (by resilient washers 42 or from resilient cushion 38) for the axial extension relative to the socket body (12, Column 5, Lines 11-40). 

In reference to claim 6, Carey discloses that the cover is responsive (i.e. when a user adds or removes washers, 42) to contact for the axial retraction relative to the socket body, but removing one of the multiple washers (42, Column 5, Lines 25-40).

In reference to claim 7, Carey discloses that the cover is biased (by resilient washers 42 or from resilient cushion 38) for the axial extension relative to the socket body, and responsive to overcoming contact for the axial retraction relative to the socket body (i.e. when some of the washers have been removed, Figure 2).

In reference to claim 8, Carey discloses that the cover is tubular (Figure 1). 



Allowable Subject Matter
Claims 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a driving tool. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; the setoff around the socket body behind the cover in an axially spaced relationship therewith, the setoff supported on the socket body for axial rotation relative to the socket body and axially fixed on the socket body, at least one pin running between the cover and the setoff, the at least one pin integrating the cover and the setoff for common axial rotation relative to the socket body, whereby the cover is engagable via the setoff and the at least one pin by a holder against axial rotation relative to the socket body while the socket body is axially rotated by an adjacent rotary driver to which the socket body is connectable using the driver adaptor, and slidingly guiding the axial extension and the axial retraction relative to the socket body and at least one spring engaged between the cover and the setoff, the at least one spring biasing the cover against the setoff for the axial extension relative to the socket body, and leaving the cover responsive to overcoming contact for the axial retraction relative to the socket body, together in combination with the rest of the limitations of the independent claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ohno et al. (8904615) disclose a driving device that includes a plurality of covers (20) mounted to holder (11) and are rotatable about axis (Y) and incudes a socket (41) that may be inserted into one of the covers (Figures 5-10) for driving a workpiece (B) and note while one of covers (20) may be rotated to axially align with socket (41), the other covers (20) that are not axially aligned with socket (41) are also blocked against axial rotation relative to the socket (41), from plungers (112, see Figure 4), while the socket body (41) is axially rotated by an adjacent rotary driver (40) to which the socket body is connectable using driver adaptor (42, see Figures 1-10 and also other embodiments in Figures 11-46).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723